Citation Nr: 0424338	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to an increased rating in excess of 30 
percent for generalized anxiety disorder, for accrued benefit 
purposes.

4.  Entitlement to an initial rating in excess of 40 percent 
for residuals of lumbosacral strain with degenerative disc 
disease and degenerative arthritis, for accrued benefit 
purposes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  He died in March 1998.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In a VA Form 9 dated February 3, 2003, the appellant 
indicated that she wanted a videoconference hearing before a 
Veterans Law Judge at the RO.  The appellant failed to appear 
for a videoconference hearing scheduled in July 2003.  As the 
appellant has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d) (2003).

In February 2001 and August 2003, the Board remanded the 
appeal to the RO for additional development.  The case now is 
before the Board for further appellate consideration.

The issue of entitlement to an increased rating in excess of 
30 percent for generalized anxiety disorder, for accrued 
benefit purposes, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died on March [redacted], 1998 while his claims for 
an initial rating in excess of 40 percent for a back 
disability and for an increased rating for general anxiety 
disorder were pending on appeal.  The immediate cause of 
death was listed as colon carcinoma with metastasis.  Lumbar-
sacral strain with degenerative disc disorder and anxiety 
were given, in an August 1998 Supplemental Report of Cause of 
Death, as other significant conditions contributing to death 
but not related to the cause of death.

3.  The appellant was married to the veteran at the time of 
his death.

4.  The appellant's claim for entitlement to accrued benefits 
was received on 
August 19, 1998.

5.  At the time of the veteran's death, he was service-
connected for generalized anxiety disorder (formerly 
characterized as anxiety neurosis and psychoneurosis, anxiety 
type), rated as 30 percent disabling; and residuals of 
lumbosacral strain with degenerative disc disease and 
degenerative arthritis (formerly characterized as residuals 
of lumbosacral strain with degenerative changes at L4-5 and 
L5-S1 and degenerative joint disease changes, L5 facet 
joint), rated as 40 percent disabling; for a combined 
disability rating of 60 percent.

6.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service or shows 
that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.

7.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 
February 1946 for a period of not less than 5 years 
immediately preceding death.

8.  The veteran's service-connected back disorder was 
manifested by severe limitation of motion and severe 
lumbosacral strain; it was not manifested by pronounced 
intervertebral disc syndrome (IDS) with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerks, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief; he had age-related 
degenerative disc disease.  


CONCLUSIONS OF LAW

1.  A service-connected disability(ies) did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2003).

3.  The criteria for an initial rating in excess of 40 
percent for residuals of lumbosacral strain with degenerative 
disc disease and degenerative arthritis, for accrued benefit 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 
2002); 38 C.F.R. §§ 3.1000, 4.7, 4.14, 4.71(a), Diagnostic 
Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

With regard to VA's compliance with the February 2001 and 
August 2003 Board remand instructions, the Board notes that 
the RO was instructed to comply with the notice and duty to 
assist provisions of the VCAA.  In letters dated in October 
2002 and February 2004, the RO and the VA Tiger Team Remand 
Unit informed the appellant of the revised duty to notify and 
assist under the VCAA; what information she needed to provide 
to establish service connection for the cause of the 
veteran's death and entitlement to DIC and accrued benefits; 
and what information VA had and would provide.  In October 
2002, the RO obtained copies of VA medical records of 
treatment that the veteran had received up until his death in 
March 1998.  The claims file was reviewed by VA physicians in 
January 2003 and March 2004, who provided the requested 
medical opinions as to whether the veteran's service-
connected back and psychiatric disabilities caused or 
contributed materially or substantially to the veteran's 
death.  The provided medical opinions indicate that the 
veteran's service-connected disabilities did not cause or 
contribute to the veteran's death.  In January 2003 and April 
2004, VA readjudicated the appellant's claims for the cause 
of the veteran's death and entitlement to DIC and accrued 
benefits and issued supplemental statements of the case 
(SSOCs).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's February 2001 and 
August 2003 remands.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, with regard to 
the issues discussed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002).  The appellant 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claim.  In variously dated 
letters, a September 1999 statement of the case (SOC) issued 
in October 1999 and in SSOCs issued in November 1999, January 
2003 and April 2004, the RO informed the appellant of what 
was needed to establish service connection for the cause of 
the veteran's death and entitlement to DIC and accrued 
benefits, she was given additional chances to supply any 
pertinent information or to indicate where such information 
could be obtained.  VA examination reports and VA and service 
medical records for the veteran have been associated with the 
claims file.  The record contains statements from a private 
physician, B. C. H., M.D., who indicated that he had not 
treated the veteran for his terminal illness and that his 
treatment did not bear on the issue under consideration.  Lay 
statements from the appellant, the veteran's acquaintances, 
the appellant's representative, and the veteran's daughter-
in-law also have been associated with the file.  Moreover, a 
videoconference hearing was scheduled in July 2003, but the 
appellant failed to appear.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence, which might be relevant to her claim.  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service medical records, VA 
treatment records, rating actions, Board remands, and lay 
statements, are adequate for determining whether the criteria 
for service connection for the cause of the veteran's death 
and for entitlement to DIC and accrued benefits have been 
met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in August 1998.  Thereafter, in a March 1999 rating 
decision, the RO denied the appellant's claims, prior to the 
enactment of the VCAA.  The Board remanded the case in 
February 2001 and August 2003.  Only after this rating action 
was promulgated, in an October 2002 letter, did the RO 
provide initial notice of the provisions of the VCAA.  
Subsequently, in letters to the veteran dated in February 
2004 and in SSOCs issued in January 2003 and February 2004, 
the RO provided additional notice to the appellant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence would be obtained by 
VA, and the need for the claimant to let VA know of any other 
evidence or information that would support her claim and to 
submit any additional information that pertains to her 
appeal.  In various letters, an SOC, and SSOCs, VA also 
informed the appellant of what information and evidence is 
needed to substantiate her claims and what information she 
needed to submit and what VA would do.  In particular, in a 
February 2004 letter, the RO gave the appellant an 
opportunity to tell VA about any evidence the RO might not 
have considered, informed her of what information VA had 
received and was responsible for obtaining, what information 
was needed to establish entitlement to the benefits she is 
seeking, and what she needed to do to help VA.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
letters to the veteran dated in October 2002 and February 
2004, an SOC, and SSOCs, the RO informed her of what 
information she needed to establish entitlement to service 
connection for the cause of the veteran's death and for 
entitlement to DIC and accrued benefits for a higher rating 
for the veteran's back disability, that she should send in 
information describing additional evidence or the evidence 
itself.  While the notice VA provided to the appellant in 
October 2002 and later were not given prior to the initial 
AOJ adjudication of the claims, the notice was provided by VA 
prior to the transfer and recertification of the appellant's 
case to the Board following the Board's February 2001 and 
August 2003 remands, and the content of those notice and 
various duty to assist letters, along with the SOC and SSOCs, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In April 2004, after VCAA content-
complying notice was given, the case was readjudicated and an 
SSOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  She failed to appear for a Board videoconference 
hearing.  Therefore, to decide the appeal on the appellant's 
claims would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  By various informational 
letters, an SOC, an SSOC and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Service Connection for Cause of Death

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cancer, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by service and that a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  There is no probative evidence that 
the veteran's service-connected disabilities contributed 
substantially or materially to the cause of his death.  

The veteran died in March 1998.  The immediate cause of death 
was listed as colon carcinoma with metastasis.  In an August 
1998 Supplemental Report of Cause of Death, lumbosacral 
strain with degenerative disc disorder and anxiety were 
listed as other significant conditions contributing to the 
veteran's demise but not resulting in the underlying cause of 
death.  At the time of the veteran's death, he was service-
connected for residuals of lumbosacral strain with 
degenerative disc disease and degenerative arthritis (rated 
as 40 percent disabling) and generalized anxiety disorder 
(rated as 30 percent disabling).  The appellant was married 
to the veteran at the time of his death.  In various 
statements, the appellant, her representative, and a private 
physician, Dr. B. C. H. contend that the veteran's service-
connected back and psychiatric contributed to his death.

The Board has thoroughly reviewed the evidence of record, but 
there is no evidence in the claims file to support a finding 
the veteran incurred a "chronic" disease within one year 
following separation from service, such as colon cancer.  
There is no competent evidence establishing that the cause of 
the veteran's death was due to his military service or his 
service-connected disabilities.  There is no medical opinion  
attributing the post-service diagnosis of colon cancer in 
January 1998 to the veteran's service or that his colon 
cancer was manifested to a compensable degree within one year 
following the veteran's discharge from service.  Without any 
competent evidence of a nexus between the cause of the 
veteran's death and service, to include the applicable 
presumption period, the claim for service connection for 
cause of the veteran's death must be denied.

The Board acknowledges that, in an October 1999 statement, 
Dr. B. C. H. indicated that the appellant had been encouraged 
to believe that the veteran's death was service-connected in 
that he had incurred a back injury while in the service in 
the 1940s, that he also had developed a nervous condition 
while in service, and that these two conditions contributed 
to his death.  Dr. B. C. H. stated that he did not take care 
of the veteran during his final illness and that his records 
did not bear on it; but that he had reviewed a bundle of 
handwritten VA medical records and was satisfied that the 
veteran did indeed have back trouble as well as a nervous 
condition, though he did not see documentation as to the 
cause or date of onset, admitting that he could have simply 
missed the entry.  Dr. B. C. H. concluded that, under an 
expanded definition of "cause," that in addition to cancer 
of the colon, that back trouble and a nervous condition were 
contributing causes of death.  The Board observes that Dr. B. 
C. H., who treated the veteran from 1964 to 1997 for more or 
less minor illnesses and for a serious prostate gland 
condition, did not review the veteran's claims file or 
service medical records.  A careful review of the service 
medical records show the veteran was not in combat, but was 
treated for a back injury and for a nervous condition during 
service.  It appears that, even though Dr. B. C. H. treated 
the veteran for nearly 33 years, he did not treat the veteran 
for back or nervous disorders, and Dr. B. C. H. admits that 
he did not treat the veteran for his final illness.  His 
October 1999 statement does not indicate the basis of his 
opinion that the veteran's back and psychiatric disorders 
contributed to his death, except for the appellant's urging 
that he do so and a review of some VA treatment records.  
Mere acquiescence with the appellant's contentions and a 
cursory review of selected VA medical records does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board finds that his statement is not a definite opinion as 
to the question of whether the veteran's service-connected 
back and psychiatric disabilities contributed substantially 
or materially to the cause of the veteran's death.  The Board 
is not bound to accept medical opinions or conclusions, which 
are based on a history supplied secondarily by his family 
members, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the October 1999 
statement from Dr. B. C. H. suggesting a link between the 
veteran's service-connected disabilities and his March 1998 
demise, to be unpersuasive since the basis appears to be 
based on the assertions made by the veteran's wife and a 
cursory review of selected VA treatment records.  Any 
statements linking the veteran's service-connected back and 
psychiatric disabilities to his death are speculative in 
nature.  Thus, a nexus between any post-service colon cancer 
and the veteran's service-connected disabilities is not 
established.  See 38 C.F.R. § 3.312.

In contrast, the Board finds the January 2003 and March 2003 
VA examiners' opinions more persuasive.  After a thorough 
review of the claims file and service medical records, the 
January 2003 VA examiner opined that there is no medical 
basis for assuming that any of the veteran's service-
connected back and psychiatric disabilities caused the 
veteran to develop carcinoma of the colon with metastasis 
leading to his death.  He noted that the veteran was in the 
military from 1942 to 1946, that 52 years later the veteran 
died of carcinoma of the colon with metastasis, and that the 
veteran also had lumbosacral strain with degenerative disc 
disease, general anxiety and degenerative arthritis.  

A March 30, 2004 VA examiner reviewed the veteran's claims 
file and service medical records to determine the presence, 
or lack of presence, of a relationship between the veteran's 
death from carcinoma of the colon and his military service.  
He noted that the veteran was in the military from October 
1942 to February 1946; was rated as disabled because of back 
strain and a neurosis; and was discovered to have a carcinoma 
of the colon that proved to have extensive metastases in 
February 1998.  The examiner indicated that surgery was done 
at that time and, because of the advanced nature of the 
disease, only a bypass for palliation was done.  The veteran 
died the following month apparently at his home.  The 
coroner's report indicated the cause of death was due to 
carcinoma of the colon and the examiner opined that the 
veteran's death was most certainly due to carcinoma of the 
colon, which was well documented and the course of this 
disease was consistent with his demise shortly after his 
operation.  The examiner added that there was no medical 
evidence or history or nexus to suggest that there was any 
relationship between the veteran's malignancy of the colon, 
which was discovered in 1998, and any medical problems that 
he had during his military service.  It was also not likely 
that the malignancy was associated in any way with the 
veteran's lumbosacral strain and degenerative disc disease or 
with his anxiety disorder.  Therefore, the VA examiner opined 
that the veteran's service-connected disabilities did not 
cause or contribute substantially or materially to the 
veteran's death.  The events that occurred during the 
veteran's [medical] service did not result in any 
debilitating effect or general impairment in health that 
would have rendered the veteran less capable of resisting the 
effects of the other diseases that primarily caused his death 
and that the disabilities that the veteran had related to his 
medical service records were of not such a severity that they 
would have had any influence in accelerating the veteran's 
demise.  It was the examiner's opinion, both from experience 
as a general surgeon and educational experiences, that the 
malignancy of the colon could not have conceivably existed 50 
years prior to discovery -- that it was just medically 
impossible.

A March 31, 2004 VA mental disorders examiner reviewed the 
veteran's claims file and did not find any evidence that the 
veteran's generalized anxiety disorder: caused or contributed 
substantially or materially to cause the veteran's death; 
resulted in debilitating effects and general impairment of 
health to an extent that rendered him less capable of 
resisting the effects of the disease; or were of such a 
severity as to have had a material influence in accelerating 
the veteran's demise.  The VA mental disorders examiner added 
that the veteran's anxiety disorder did not preclude 
treatment in any way and did not impair him to such an extent 
that it affected his colon carcinoma with metastasis.  This 
is consistent with the last VA examination dated in June 1996 
and VA treatment records from 1994 to March 1998.  The June 
1996 examination report shows a diagnosis of mild generalized 
anxiety disorder and the examiner indicated that the veteran 
was not on any psychotropic medications or in need of 
psychiatric hospitalization.  VA treatment records reflect 
that the veteran's anxiety revolved around his third wife's, 
the appellant's, gambling, spending and drinking habits.  At 
a February 1998 psychological assessment, while hospitalized 
for his colon cancer, the veteran indicated his belief that 
the referral had to do with an episode where he "blew his 
top" with his wife and son while in the hospital.  He 
reported ongoing problems with his wife surrounding money 
problems, indicating that his wife left his bedside to go 
gambling and his son did not come to visit as promised.  Test 
results suggested mild to moderate depression consistent with 
his clinical interview and a Global Assessment of Functioning 
(GAF) score of 59.  The VA psychologist added that the 
veteran's medical difficulties were seen as contributing to 
his mood problems, and compromising his ability to cope with 
longstanding marital difficulties.  Thus, the three VA 
examiners concluded that the veteran's service-connected 
disabilities did not contribute to his death.  Without any 
competent evidence of a nexus between the cause of the 
veteran's death, carcinoma of the colon, and his service-
connected disabilities, the claim for service connection for 
the cause of the veteran's death must be denied.

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, along with others 
made by her representative, who have asserted that the 
veteran's service-connected disabilities contributed to his 
death.  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed, that is, a 
nexus between the veteran's service-connected disabilities 
and his death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Analysis of DIC Claim

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  If, as here, the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2003).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2003).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id.  at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 5, 
2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 1379-
80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran 
established service connection for back (40 percent 
disabling) and psychiatric (30 percent disabling) 
disabilities for a combined disability rating of 60 percent.  
As such, the veteran was not in actual receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory period of time prior to his death, that is, 
the veteran had neither service-connected disability rated as 
100 percent disabling nor were his service-connected 
disabilities combined rated as 100 percent disabling for at 
least 10 years prior to his death. Therefore, the veteran is 
not a "deceased veteran" for purposes of applying 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22.  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating decision.  As the appellant has not 
raised this issue, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the 38 U.S.C.A. § 1318 analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's service-connected disabilities contributed 
to his death.  To the extent the appellant might argue that 
the veteran's service-connected disabilities rendered him 
totally disabled for at least 10 years before his death if a 
claim had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.  

The Board notes that the RO received the appellant's claim 
for DIC in August 1998.  Much of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in a way antithetical to the 
agency's interpretation and was free to challenge them, to 
include through the route of rulemaking.  Id. at 1374.  Thus, 
to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Accrued Benefits

At the time of the veteran's death the veteran had ongoing 
appeals with regard to higher ratings for his service-
connected back and psychiatric disorders.  When a veteran had 
a claim pending at the time of his death, his surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing ratings or decisions or other evidence that was on 
file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  Although the appellant's claim for accrued benefits 
is separate from the claims that the veteran filed prior to 
his death, the accrued benefits claim is "derivative of" the 
veteran's claims and the appellant takes the veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5121 to repeal the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 
16, 2003.  Because the veteran died before the date of 
enactment, this change does not apply in this case and is 
noted only for information purposes.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5121(a)).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(a), (c) (2002).  The veteran died in March 1998, and 
the appellant initiated her claim less than five months 
later.  Therefore, she meets the requirement for filing an 
accrued benefits claim.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the appeal arose from an initial rating decision 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings for this disability; that 
is, separate ratings for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  When a veteran 
is assigned the maximum disability evaluation under a 
limitation of motion diagnostic code, an increase based upon 
complaints of pain is not appropriate.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002, but 
these amendments to the Rating Schedule are not applicable 
here since the veteran died in March 1998 and the revised 
criteria are less favorable to the appellant.  See 67 Fed. 
Reg. 48,785 (July 26, 2002) and 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a); 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 
2004); see also VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997)..

The RO rated the veteran's back disability as 40 percent 
disabling under Diagnostic Code 5293 for intervertebral disc 
syndrome (IDS) and Diagnostic Code 5295 for lumbosacral 
strain.  38 C.F.R. § 4.71a; Diagnostic Codes 5293, 5295 
(2002).  IDS is rated 40 percent when severe, with recurring 
attacks and intermittent relief; and it is rated 60 percent 
when pronounced, with persistent symptoms compatible with 
sciatic neuropathy and characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. 4.71(a), Diagnostic 
Code 5293 (2002).  Diagnostic Code 5295 provides that when 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating, the maximum under the rating criteria for this 
diagnostic code, is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  

It is the Board's judgment that the relevant medical evidence 
does not support an increased rating in excess of 40 percent 
for the veteran's low back disability.

Service medical records show treatment for lumbosacral sprain 
with physical therapy in April 1945 and for low back pain 
after lifting in July 1945.  A July 1945 X-ray revealed spina 
bifida occulta of the first sacral segment.  The veteran's 
February 1946 separation examination report reflects that the 
veteran had back sprain that still bothered him with a 
notation of only a possible congenital anomaly of lumbar 
spine.  At VA examinations dated in February 1948 and 
February 1949, the veteran continued to complain of low back 
pain.  Lay statements received indicate that the veteran had 
no problems with his back prior to service and that after his 
return from service the veteran was restricted in what he 
could do and he could hardly get up or down due to back pain.  

At a May 1995 VA examination, the veteran reported that he 
stopped working due to his nerves and back and had not had a 
steady job for the last 20 years.  He had had no back surgery 
and was taking no back medications.  The veteran complained 
of pain above the hips, right greater than left most of the 
time, which sometimes went down the legs.  He stated that he 
could walk a ways if he went slowly on one level; and could 
go up stairs if he could hold onto a hand rail.  The veteran 
indicated that his feet would go numb at times if he hurt his 
back.  He did not go to local medical doctors because he was 
afraid of doctors.  On examination, the veteran walked with a 
slightly broad-based gait.  He had difficulty dressing and 
undressing, more due to apparent joint stiffness than pain.  
Range of motion of the lumbar spine was: forward flexion to 
90 degrees; extension backwards to 30 degrees; and rotation 
to 25 degrees.  He had decreased sensation to pinprick in the 
left lower extremity in a stocking distribution.  Patrick's 
test was positive bilaterally; however, a supine straight-leg 
raising test was negative bilaterally.  The veteran did a 
very poor heel walk, toe walk, and was unable to squat.  
Muscle stretch reflexes were +3/4 and bilaterally 
symmetrical.  Muscle strength testing was +2/4 and 
bilaterally symmetrical.  No muscle atrophy or spasms were 
noted.  The veteran's problems appeared to be more joint 
stiffness than pain.  X-rays revealed degenerative changes at 
L4-L5 and L5-S1 and degenerative joint disease changes of the 
L5 facet joint.  The diagnosis was residuals of lumbosacral 
strain.

In a June 1996 rating decision, the RO granted service 
connection for residuals of lumbosacral strain with 
degenerative changes at L4-L5 and L5-S1, and degenerative 
joint disease changes, L5 facet joint, and assigned an 
initial disability rating of 20 percent, effective from June 
1, 1964.

At a July 1996 VA examination, the veteran reported that he 
was never able to touch the ground when bending forward and 
his back hurt all the time.  He stated that the pain ran down 
the lateral side of the right thigh at times and sometimes on 
the left.  On examination, the veteran moved quite stiffly.  
He had a normal gait with the exception that there was a 
slight shuffle pattern to it.  The veteran was able to walk 
on his toes and could get on his left heel but not his right.  
He had difficulty with balance and trying to walk on his toes 
or heels.  There was normal lumbosacral lordosis.  The 
veteran could bend forward to the extent that his fingertips 
were at the upper border of the patella slightly 
straightening but not reversing the lumbosacral lordosis.  He 
could extend to neutral only.  Right and left lateral bending 
was to 10 degrees.  There was normal symmetrical vertebral 
motion with spasm.  There was no tenderness to palpation of 
the spine.  Knee jerks were present and brisk.  The veteran 
did not relax well and the examiner was unable to get either 
ankle to jerk.  Straight-leg raising caused the veteran to 
complain of back pain at 70 degrees but this was not sciatic 
pain.  There was full range of hip motion without discomfort.  
X-rays revealed the vertebra to be well aligned.  There was 
no evidence of fracture or dislocation.  There was slight 
disc space narrowing at L5-S1, anterior spurring at multiple 
levels and degenerative changes of the facet joint at L5.  
The assessment included degenerative disc disease; 
degenerative osteoarthritis of the lumbosacral spine, and no 
evidence of nerve root pressure.  The examiner noted that 
like any 78 or 65 year old person, the veteran had 
degenerative disc disease.  The examiner added that the 
veteran's history was that of a lumbosacral sprain or acute 
herniated nucleus pulposus without nerve root pressure on 
multiple occasions.  These heal, but the veteran went on to 
have repeated episodes.  The examiner stated that this is the 
natural history of degenerative disc disease, which is 
usually a wear and tear phenomenon of the lumbar spine and is 
affected by what people do as far as heavy work as well as 
genetic factors.

VA treatment records from 1994 to March 1998 show that the 
veteran was treated for low back pain in December 1996 and 
September 1997, including physical therapy.  A September 1997 
VA treatment record reveals a diagnosis of chronic low back 
pain, the veteran's refusal of most of a physical examination 
secondary to increased pain with procedures and his wish not 
to have therapy or other intervention for pain relief at that 
time.  

In an August 1996 rating decision, the RO recharacterized the 
disability as residuals of lumbosacral strain with 
degenerative disc disease and degenerative arthritis and 
assigned a rating 40 percent back to June 1994.

The medical evidence reveals lumbosacral strain, with marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, and abnormal mobility on forced 
motion, warranting a 40 percent rating under Diagnostic Code 
5295 and approximates severe limitation of motion, when 
coordination and pain are considered, under Diagnostic Code 
5292.  Forty percent is the maximum rating allowable under 
these codes.  The Board finds, however, that the medical 
evidence does not show a pronounced IDS disability, with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Accordingly, a rating in excess of 40 percent is not 
warranted under Diagnostic Code 5293 for IDS.

Since a 60 percent evaluation is the maximum rating allowed 
under Diagnostic Code 5293, the Board has considered rating 
the veteran's low back disability under other diagnostic 
codes.  Ankylosis of the lumbar spine in an unfavorable 
position warrants a 50 percent rating and complete bony 
fixation with a favorable ankle warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5286.  The medical 
evidence shows that the veteran's IDS is severe, but not 
pronounced.  The lumbar spine is not ankylosed (fixed in one 
position), let alone ankylosed in an unfavorable position.  
Thus, a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 or Diagnostic Code 5289 is not warranted.

Since the veteran has not been shown to have pronounced IDS 
and the maximum rating for severe limitation of motion of the 
lumbar spine is also 40 percent, ratings under Diagnostic 
Codes 5293 and 5292 are not assignable because each 
contemplates limitation of motion.  38 C.F.R. § 4.14 (when 
manifestations of a single disability are ratable under 
several sets of criteria, separate ratings are not 
assignable).

Given the evidence described above, the Board finds that 
there is no basis for awarding an initial evaluation in 
excess of 40 percent under Diagnostic Codes 5292, 5293 or 
5295 and the veteran's back disability is properly rated 
under Diagnostic Codes 5295.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected back disability 
presented an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran was retired.  Significantly, no evidence 
has been presented showing factors not already contemplated 
by the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected back disability, as to render impractical the 
application of the regular schedular standards.  The Board 
notes that the only prolonged treatment the veteran has 
received was for colon cancer.  The regular schedular 
standards and the ratings previously assigned, adequately 
compensated the veteran for any adverse impact caused by his 
service-connected back disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) were not met.

As the criteria for an evaluation in excess of 40 percent 
were not met at any point during the pendency of the appeal, 
there is no basis for the assignment of "staged" ratings 
under Fenderson.  The regular schedular standards and the 
assigned 40 percent rating, adequately compensated the 
veteran for any adverse impact caused by his low back 
disability.  As the preponderance of the evidence is against 
the appellant's claim for an initial rating in excess of 40 
percent for the veteran's back disability, for accrued 
benefits purposes, the benefit-of-the-doubt doctrine does not 
apply.  Therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.

An initial rating in excess of 40 percent for residuals of 
lumbosacral strain with degenerative disc disease and 
degenerative arthritis, for accrued benefit purposes, is 
denied.


REMAND

Although the RO readjudicated the case and issued SSOCs in 
January 2003 and April 2004 and provided the appellant with 
the regulations implementing the VCAA, the RO did not provide 
her with all the regulations pertinent to her accrued 
benefits claim with regard to an increased rating for the 
veteran's generalized anxiety disorder.  The Board notes that 
the schedular criteria for mental disorders, to include 
generalized anxiety disorder were changed effective November 
7, 1996; however, VA has not provided the appellant with 
diagnostic criteria for generalized anxiety disorder under 
Diagnostic Code 9400, in effect prior to November 7, 1996, 
nor considered the appellant's claim pursuant to the former 
and current criteria during the course of her appeal.  See 
VAOPGCPREC 3-2000.  This should be done on remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The RO should readjudicate the 
appellant's increased rating claim for 
generalized anxiety disorder, for accrued 
benefit purposes, including consideration 
of the former and current rating 
criteria.  If the claim remains denied, 
the RO should furnish to the appellant 
and her representative a supplemental 
statement of case, which sets forth the 
controlling law and regulations pertinent 
to the appeal, including the former and 
current criteria for rating the mental 
disorder in issue, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The purposes of this remand are to comply with due process of 
law.  No action by the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



